MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                   FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  Apr 01 2019, 5:42 am

court except for the purpose of establishing                                       CLERK
                                                                               Indiana Supreme Court
the defense of res judicata, collateral                                           Court of Appeals
                                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Bryan H. Babb                                             William A. Ramsey
Timothy J. O’Hara                                         Barrett McNagny LLP
Bose McKinney & Evans LLP                                 Fort Wayne, Indiana
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Mohammed Nadeem,                                          April 1, 2019
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          18A-DR-524
        v.                                                Appeal from the Allen Superior
                                                          Court
Shahidatul Akmal Abubakar,                                The Honorable Charles F. Pratt,
Appellee-Petitioner.                                      Judge
                                                          The Honorable Sherry A. Hartzler,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          02D07-1212-DR-957



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019                           Page 1 of 23
                                        Statement of the Case
[1]   Mohammed Nadeem (“Father”) appeals the dissolution court’s order

      modifying his child support obligation. Father raises two issues for our review,

      which we revise and restate as the following:


              1.       Whether the dissolution court was barred by the doctrine of res
                       judicata from redetermining Father’s job position and income.


              2.       Whether the dissolution court erred when it calculated Father’s
                       child support obligation based on its allegedly erroneous
                       determination of his job position and income.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Father and Shahidatul Akmal Abubakar (“Mother”) were married on

      December 9, 1992. Father and Mother have five children together: O.N., born

      November 19, 1993; Sh.N., born July 6, 1996; S.N., born March 26, 1990;

      F.N., born June 1, 2002; and M.N., born July 16, 2008. In 2007, Father began

      working as the CEO for a company called Paharpur 3P (“Paharpur”) in India.

      Father divided his time between India and Indiana, spending three weeks per

      month in India and one week per month in Indiana with Mother and their

      children. As the CEO, Father’s base salary was $150,000 per year. In addition

      to his salary, Paharpur paid for many of Father’s living expenses in India and

      Father’s trips to Indiana.




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 2 of 23
[4]   On December 27, 2012, Mother filed a petition for dissolution of the marriage.

      After Mother filed the petition to dissolve their marriage, Father informed

      Mother that he had previously resigned as Paharpur’s CEO and that he was

      employed as an advisor to the CEO with a salary of $80,000 per year with no

      bonuses or other perks.


[5]   Following a hearing, the dissolution court issued its dissolution decree on July

      1, 2014, in which it valued and divided the estate and determined Father’s child

      support obligation. In relevant part, the dissolution court entered the following

      findings and conclusions:


              63. On or about September 1, 2011, [Father] commenced
              employment with Paharpur-3P as Chief Executive Officer (CEO)
              with a base salary of One Hundred Fifty Thousand Dollars
              ($150,000.00) per year plus bonuses. In 2012, [Father] earned
              One Hundred Ninety[-]Two Thousand Dollars ($192,000.00)
              while working for Paharpur-3P for 11 months.


              64. Paharpur-3P also paid [Father’s] living expenses in India and
              transportation expenses between Fort Wayne and India.


              65. [Father] resigned as CEO of Paharpur-3P on November 29,
              2012. [Father] testified that he resigned due to the stress from his
              marriage. [Father] also testified that his employer asked him to
              resign due to his emotional/mental health at that time.


              66. [Father] was rehired by Paharpur-3P effective February 1,
              2013[,] as Advisor to Chief Executive Officer at Eighty Thousand
              Dollars ($80,000.00) per year with no benefits. [Father] has
              continued to work for Paharpur-3P as an Advisor since that date.


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 3 of 23
        67. Since February 1, 2013, [Father] has been responsible for the
        payment of his living expenses in India and travel expenses
        between Fort Wayne and India. [Father’s] travel schedule
        between Fort Wayne and India has remained essentially the
        same in his role as Advisor for Paharpur-3P.


        68. Paharpur-3P has not hired an individual to replace [Father]
        as CEO, although various individuals have assumed some of
        [Father’s] job responsibilities as CEO.


        69. Records from Paharpur Industries and Floeter India reflect
        that [Father] is still listed as a Managing Director. The 2014
        National Packing Exhibition [a]nd Conference listed [Father] as
        CEO of Paharpur-3P.


        70. It is [Mother’s] contention that Paharpur-3P is in some way
        deferring or hiding compensation for [Father].


        71. Based on [Father’s] employment history there is a reasonable
        question of why he would work at Eighty Thousand Dollars
        ($80,000.00) per year, incur monthly international travel
        expenses between Fort Wayne and India, living expenses in Fort
        Wayne, and living expenses in India.


        72. A review of [Father’s] Financial Declaration (Exhibit E)
        reflects that after payment of India taxes and expenses related to
        India, [Father’s] net monthly income is One Thousand Two
        Hundred Dollars ($1,200.00).


        73. There is a reasonable question as to why Paharpur-3P would
        ask [Father] to resign as CEO on November 29, 2012, and hire
        him as Advisor to CEO on February 1, 2013.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 4 of 23
              74. There is a reasonable question as to why Paharpur Industries
              and Floeter India would file reports to the Indian Government
              after [Father] resigned as CEO stating that he is a Managing
              Director.


              75. There is a reasonable question as to why [Father] was listed
              as CEO of Paharpur-3P for the 2014 National Packing
              Exhibition [a]nd Conference.


              76. Based on the record the Court finds that [Father’s] weekly
              gross income for purposes of child support shall be based on his
              annual salary as Advisor to CEO of Paharpur-3P of Eighty
              Thousand Dollars ($80,000.00).


      Appellant’s App. Vol. II at 61-62. Accordingly, the dissolution court ordered

      Father to pay $393.00 per week as support for his minor children.


[6]   Father appealed the dissolution court’s dissolution decree. On appeal, Father

      asserted that the dissolution court had abused its discretion when it: (1) valued

      the marital asset as of the date Mother filed the petition for dissolution instead

      of the date of the dissolution hearing; (2) awarded Mother sixty percent of the

      marital estate; and (3) ordered Father to pay a portion of Mother’s attorney’s

      fees. Nadeem v. Abubakar, No. 02A04-1407-DR-343, 2015 WL 4105029, at *1

      (Ind. Ct. App. July 8, 2015) (“Nadeem I”).


[7]   On appeal, this Court held the dissolution court did not abuse its discretion

      when it had decided to value the accounts awarded to Father as of the date

      Mother filed the petition for dissolution because “the reasons these accounts

      were depleted was due to Father’s questionable resignation of his position as

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 5 of 23
      CEO and his decision to maintain a family lifestyle that his reduced level of

      compensation could not support[.]” Id. at *6. Further, this Court held that the

      dissolution court did not abuse its discretion when it had awarded Mother sixty

      percent of the marital estate because Father’s “income, even though currently

      $80,000, has the potential to be and was in the recent past nearly twice that

      amount, with many expenses attendant to his employment fully paid by his

      employer.” Id. at *9. Finally, this Court held that the dissolution court did not

      abuse its discretion when it had ordered Father to pay a portion of Mother’s

      attorney’s fees because Father “has demonstrated the ability to earn

      significantly more than his current $80,000 per year salary,” while Mother only

      earned eight dollars per hour at the time of the final dissolution hearing. Id. at

      *10. Accordingly, this Court affirmed the dissolution court. Id.


[8]   On April 28, 2015, ten months after the dissolution decree and before our

      decision in Nadeem I, Father filed a motion to modify his child support

      obligation. Specifically, Father asserted that Sh.N. was going to be nineteen

      years old on July 6 and that Sh.N.’s birthday represented a substantial change

      of circumstances that warranted the modification of his child support

      obligation.


[9]   The dissolution court held a hearing on Father’s motion to modify child

      support and numerous other petitions and motions that the parties had filed.1



      1
        The dissolution court held hearings over ten dates regarding Father’s motion to modify child support and
      the various other motions and petitions that the parties had filed.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019                    Page 6 of 23
During the hearing, Mother presented evidence regarding Father’s job position

and income. Following the hearing, the dissolution court entered detailed and

extensive findings of fact. In relevant part, the dissolution court entered the

following findings and conclusions:


        V. Findings Regarding Child Support


                                                ***


        171. In 2007, [Father] began to work for Paharpur 3P
        (“Paharpur”), where he was the managing director/chief
        executive officer (“CEO”).


        172. After 2011, Father’s employment was divided between time
        in India and time in Indiana.


        173. Father typically spent three (3) weeks per month in India
        and one (1) week per month in Fort Wayne.


        174. As CEO, Father’s base salary was approximately $150,000
        per year. In addition, Paharpur paid many of Father’s expenses
        in India, including a car and driver, housing, and regular trips
        between India and Fort Wayne.


        175. Prior to the parties’ separation, Father’s position as CEO
        resulted in compensation to Father of approximately $209,000
        per year, plus significant benefits, including payment of travel
        expenses between India and the United States and costs of living
        while in India.


        176. Father claims to have resigned as CEO on November 29,
        2012, due to stress and other factors, and to have been rehired as

Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 7 of 23
        Advisor to the CEO on February 1, 2013, for which he claims to
        be paid $80,000 per year and receive no benefits.


        177. Father’s testimony that he is not currently the CEO of
        Paharpur is not credible.


        178. Father claims to be the Advisor to the CEO, yet Paharpur
        did not hire a CEO to replace Father. The Court finds that over
        three years have passed since the Decree of Dissolution and
        Father still claims to be working as the Advisor to the Office of
        CEO.


        179. Because Paharpur does not have a CEO, Father’s claim that
        he is and has been the advisor to the CEO is not credible. The
        Court distinguishes this from the conclusions in the Decree of
        Dissolution based on findings herein concerning credibility,
        statements made to creditors since the Decree of Dissolution,
        observations concerning demeanor, and the passage of time since
        the Court’s findings and conclusions in 2014.


        180. Father’s LinkedIn profile identifies him as the CEO of
        Paharpur.


        181. Father speaks at seminars or conferences at which he is
        introduced as the CEO of Paharpur.


        182. Since the Decree of Dissolution, at the World Packaging
        Congress convention, which took place on October 9-10, 2015,
        Father was identified as an “Eminent Speaker,” and listed as the
        CEO for Paharpur. The conference materials specifically stated
        that Father “is Chief Executive Officer of Paharpur 3P,” and that
        “In 2011, he accepted the current position with Paharpur 3P.”




Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 8 of 23
        183. Since the Decree of Dissolution, Father spoke at the
        National Conference on Packaging for Better Living, which took
        place on February 19-20, 2016, and was listed as Paharpur’s
        CEO.


        184. Since the Decree of Dissolution, Father spoke at the 5th
        Specialty Films and Flexible Packaging Global Summit, on
        September 21, 2016, and was identified as Paharpur’s CEO.


        185. Currently, Father is the managing director of Paharpur and
        completes financial, auditing, and government forms on behalf of
        the company.


        186. In 2013, at the time this Court issued its final Decree of
        Dissolution, there were reasonable questions as to why Paharpur
        would ask Father to resign as CEO and then rehire him as
        Advisor to the CEO, why Paharpur would have an Advisor to
        the CEO when the company has no CEO, and why Father would
        appear at conferences as the CEO if he were not the CEO.
        (emphasis added).


        187. There is even more reason to question Father’s testimony
        that he is not currently the CEO. The Court finds that given the
        recent conferences at which he has appeared as CEO, it is simply
        not credible to believe that Paharpur would represent to its
        industry peers that Father is Paharpur’s CEO if, in fact, Father is
        not the CEO.


        188. The Court does not [find] that Father’s testimony regarding
        his current position with Paharpur is credible and find[s] that he
        is the CEO of Paharpur.


        189. The Court finds that Father’s salary is not what he claims it
        to be.

Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 9 of 23
                                                ***


        232. On March 14, 2015, Father submitted an application to
        Don Ayres Honda, in which Father stated that his monthly
        income was $16,667, which equates to approximately $200,004
        per year.


        233. March 14, 2015, falls during the time period that Father
        claims to have been making only $80,000 per year, without
        benefits.


        234. It is not reasonable to believe that Father would provide
        false information regarding his income to a company that would
        be extending him credit and could be expected to ask him to
        verify his income.


                                                ***


        VI. Conclusions Regarding Child Support


                                                ***


        260. The Court does not find Father’s testimony that he earns an
        annual income of $80,000 to be credible.


        261. Considering the issue of credibility, the Court concludes
        that Father has held himself out to be the CEO of Paharpur since
        this Court’s entry of the Decree of Dissolution and has accepted
        awards as the “CEO” of Paharpur.


        262. The Court further concludes that Father has represented in
        his application for credit with Don Ayres Honda that his
        statements were “true, correct and complete” that he makes the

Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 10 of 23
        sum of $16,667.00 per month. In light of the totality of the
        evidence, the Court finds that Father’s statements in this regard
        are credible. The Court further concludes that as Father did not
        dispute that he indeed signed the application for credit and made
        the aforementioned statements, his statements are credible.


                                                ***


        264. The Court further notes that at the time of the Dissolution
        proceedings there existed “reasonable question” as to why
        Paharpur would ask Father to resign as CEO and then rehire him
        as Advisor to the CEO; reasonable question why Respondent
        would work at Eighty Thousand Dollars per year, incur monthly
        international travel expenses between Fort Wayne and India,
        living expenses in Fort Wayne, and living expenses in India;
        reasonable question why Respondent would resign as CEO with
        Paharpur rehiring him as Advisor to the CEO; reasonable
        question as to why Paharpur would file reports to the Indian
        Government stating Father was the Managing Director; and
        reasonable question why Father was listed as the CEO for the
        National Packaging Exhibition and Conference.


        265. Further the Court concludes that Father alleges that
        Paharpur does not have a CEO still three years after the entry of
        the Decree of Dissolution, and that he “advises” the Office of the
        CEO pursuant to his contentions.


        266. Father’s contentions that he is not the CEO of Paharpur are
        not credible.


        267. The Decree of Dissolution and the Court of Appeals both
        concluded that “Father’s income, even though currently $80,000,
        has the potential to be and was in the recent past nearly twice
        that amount, with many expenses attendant to his employment
        fully paid by his employer.”

Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 11 of 23
               268. The Court concludes that the “reasonable question” is
               resolved as matter of fact and law and thus the Court concludes
               that Father’s annual income for child support purposes is
               $200,004.00 as represented in his credit application to Don Ayres
               Honda.


       Appellant’s App. Vol. II at 108-17 (citations and footnote omitted). After

       numerous hearings spanning several months, the dissolution court amended

       Father’s child support obligation as of July 6, 2015, and ordered Father to pay

       $534.00 per week. Thereafter, the dissolution court determined that Father

       owed $35,372.96 in child support arrearage. This appeal ensued.


                                      Discussion and Decision

                                          Issue One: Res Judicata

[10]   Father first contends that the dissolution court erred when it recalculated his

       child support obligation because the court was barred by res judicata from

       redetermining his job position and income. Specifically, Father contends that

       “the amount that [he] had previously made as CEO of Paharpur ($200K+) had

       already been fully considered by [the dissolution court] in nevertheless finding

       that [he] had transitioned to the [position of] advisor to Paharpur’s CEO

       making $80,000 per year.” Appellant’s Br. at 15-16. He further contends that

       his job position and income “were somehow now being reconsidered and

       decided differently in 2017 by a different factfinder.” Id. at 16. Accordingly,

       Father contends that his “judicial promotion, and corresponding new $200,004

       annual salary amount, are both grounded in determinations previously

       adjudicated in the Final Decree, which the trial court re-found by considerin[g]

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 12 of 23
       similar evidence.” Id. In essence, Father contends that “res judicata prevented

       the trial court from re-determining on this record in 2017 his job position and

       corresponding salary” that the dissolution court and this Court on appeal had

       “just determined in 2014 on the same general type of evidence.” Id. at 13.


[11]   “The doctrine of res judicata bars the litigation of a claim after a final judgment

       has been rendered in a prior action involving the same claim between the same

       parties or their privies.” MicroVote General Corp. v. Ind. Election Comm’n, 924

       N.E.2d 184, 191 (Ind. Ct. App. 2010). “The principal behind this doctrine, as

       well as the doctrine of collateral estoppel, is the prevention of repetitive

       litigation of the same dispute.” Id. Whether the doctrine of res judicata applies

       is a question of law that we review de novo. See M.G. v. V.P., 74 N.E.3d 259,

       263 (Ind. Ct. App. 2017) (“The trial court . . . does not have discretion to ignore

       the doctrine of res judicata”).


[12]   The principle of res judicata is divided into two branches: claim preclusion and

       issue preclusion. Angelopoulos v. Angelopoulos, 2 N.E.3d 688, 696 (Ind. Ct. App.

       2013), trans. denied. On appeal, Father asserts that both claim preclusion and

       issue preclusion barred the dissolution court from redetermining in 2017 his job

       position and corresponding income. We address each argument in turn.


                                                Claim Preclusion

[13]   Father first contends that claim preclusion barred the dissolution court from

       redetermining his job position and his income. Claim preclusion



       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 13 of 23
               applies where a final judgment on the merits has been rendered
               and acts as a complete bar to a subsequent action on the same
               issue or claim between those parties and their privies. When
               claim preclusion applies, all matters that were or might have been
               litigated are deemed conclusively decided by the judgment in the
               prior action. The following four requirements must be satisfied
               for claim preclusion to apply as a bar to a subsequent action: (1)
               the former judgment must have been rendered by a court of
               competent jurisdiction; (2) the former judgment must have been
               rendered on the merits; (3) the matter now in issue was, or could
               have been, determined in the prior action; and (4) the
               controversy adjudicated in the former action must have been
               between the parties to the present suit or their privies.


       Angelopoulos, 2 N.E.3d at 696. Here, there is no dispute that the dissolution

       court’s original dissolution decree was rendered by a court of competent

       jurisdiction, that it was rendered on the merits, and that it involved the same

       parties as the present matter. Rather, the parties only dispute whether the

       matter now in issue was, or could have been, determined in the prior action.


[14]   The test generally used for determining whether or not the issue could have

       been decided previously is the identical evidence test: whether identical

       evidence will support the issues involved in both actions. Hilliard v. Jacobs, 957

       N.E.2d 1043, 1047. Indiana courts use a practical approach in determining

       whether identical evidence supports claims in separate cases. See id. That is,

       Indiana courts apply the identical evidence test to bar subsequent claims when

       those claims could have been brought in the original suit and when both suits

       are based on the same general evidence. See id.



       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 14 of 23
[15]   Father asserts that the dissolution court was barred from redetermining his job

       position and income “because those issues were determined in the prior action

       using the same general type of evidence,” namely, evidence of his place of

       employment, title, and income. Appellant’s Br. at 23. Further, Father

       contends that Mother “did not present any new or materially different

       evidence” since the dissolution court issued the dissolution decree “to credibly

       support a re-determination of [Father’s] job position and corresponding

       income[.]” Id. at 18. We cannot agree.


[16]   Rather, at the hearing on Father’s motion to modify child support, Mother

       presented substantial and significant new evidence regarding Father’s job

       position and income in 2017. In particular, Mother presented evidence that

       Father had spoken at three conferences since the date the dissolution court had

       issued the dissolution decree and, at those conferences, Father held himself out

       as the CEO of Paharpur. Mother also presented evidence of Father’s LinkedIn

       profile from June 2016 in which Father had identified himself as the CEO of

       Paharpur. Further, Mother presented as evidence an automobile credit

       application that Father submitted on March 14, 2015, eight months after the

       dissolution court had dissolved the parties’ marriage, in which Father stated

       that he earned $16,667 per month.


[17]   The issue of Father’s income in 2017 was not, nor could it have been,

       adjudicated by the dissolution court in 2014 when it issued the dissolution

       decree. And Mother presented new evidence that was not available in 2014

       that, since the dissolution of their marriage, Father has held himself out as the

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 15 of 23
       CEO of Paharpur and that Father makes $16,667 per month. We therefore

       hold that claim preclusion does not apply.


                                                 Issue Preclusion

[18]   Father next asserts that issue preclusion barred the dissolution court from

       redetermining his job position and income. As this Court has previously stated:


               Issue preclusion bars the subsequent litigation of a fact or issue
               that was necessarily adjudicated in a former lawsuit if the same fact
               or issue is presented in the subsequent lawsuit. If issue preclusion
               applies, the former adjudication is conclusive in the subsequent
               action, even if the actions are based on different claims. The
               former adjudication is conclusive only as to those issues that
               were actually litigated and determined therein. Thus, issue
               preclusion does not extend to matters that were not expressly
               adjudicated and can be inferred only by argument. In
               determining whether issue preclusion is applicable, a court must
               engage in a two-part analysis: (1) whether the party in the prior
               action had a full and fair opportunity to litigate the issue, and (2)
               whether it is otherwise unfair to apply issue preclusion given the
               facts of the particular case. The non-exhaustive factors to be
               considered by the trial court in deciding whether to apply issue
               preclusion include: (1) privity, (2) the defendant’s incentive to
               litigate the prior action, and (3) the ability of the plaintiff to have
               joined the prior action


       Angelopoulos, 2 N.E.3d at 696 (emphasis added). On appeal, Father asserts that

       “the non-exhaustive factors are easily satisfied as the same parties are arguing

       about the same issues using the same type of evidence: [Father’s] job position

       and corresponding salary.” Appellant’s Br. at 28. Accordingly, Father asserts

       that “the trial court is also collaterally estopped from reaching a different


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 16 of 23
       conclusion other than [Father] is the advisor to the CEO of Paharpur at a salary

       of $80,000.00 per year.” Id. at 27.


[19]   But we agree with Mother that the fact at issue before the dissolution court in

       2017 was not the same fact that was at issue in 2014. Specifically, the question

       before the dissolution court in the present action was Father’s job position and

       income at the time it held the hearing on Father’s motion to modify child

       support, not Father’s job position and income in 2014. Accordingly, issue

       preclusion does not apply.


[20]   In sum, there is no dispute that the dissolution court had concluded that Father

       earned $80,000 as the advisor to the CEO in 2014. But, in the present action,

       the dissolution court was tasked with determining Father’s income in 2017,

       which issue could not have been litigated in 2014. And the dissolution court

       considered new evidence that was not available at the time of the dissolution

       hearing to determine Father’s job position and income at the time of the hearing

       on his motion to modify. Accordingly, we hold that res judicata does not apply,

       and the dissolution court was not precluded from considering the new evidence

       to determine Father’s job position and income in 2017, three years after the

       dissolution court had issued its dissolution decree.


[21]   As discussed above, res judiciata does not apply on the facts of this case. But we

       decline to adopt Mother’s position that res judicata can never apply to child

       support orders. Indeed, we acknowledge that res judicata would have barred the

       dissolution court from redetermining Father’s child support obligation as of


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 17 of 23
       2014. See, e.g., Neese v. Kelley, 705 N.E.2d 1047, 1052 (Ind. Ct. App. 1999)

       (holding that res judicata prohibited the trial court from reconsidering an issue

       decided four years earlier). And res judicata would have prevented the

       dissolution court from reconsidering Father’s job position and income based

       only upon the same evidence upon which the dissolution court relied in 2014.


[22]   However, the Indiana General Assembly has expressly provided that the

       provisions of an order with respect to child support may be modified upon a

       showing of changed circumstances so substantial and continuing as to make the

       terms of the order unreasonable or upon a showing that a party has been

       ordered to pay an amount that differs by more than twenty percent from the

       amount that would be ordered by applying the child support guidelines. See

       Ind. Code § 31-16-8-1 (2018). Accordingly, a child support order is not per se

       res judicata and may, upon a proper showing, be modified. And, here, Mother

       presented evidence to the dissolution court that was not available in 2014 to

       demonstrate that Father’s employment and income had changed.


                                         Issue Two: Father’s Salary

[23]   Throughout his brief on appeal, Father contends that the dissolution court erred

       when it concluded that he was employed as the CEO of Paharpur with an

       annual income of $200,004. Where, as here, a dissolution court enters findings

       of fact and conclusions,


               we apply a two-tiered standard of review: first, we determine
               whether the evidence supports the findings, and second, we
               determine whether the findings support the judgment. We

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 18 of 23
               disturb the judgment only where there is no evidence supporting
               the findings or the findings fail to support the judgment. The
               challenger must establish that the trial court’s findings are clearly
               erroneous.


       Dedeck v. Dedeck, 851 N.E.2d 1048, 1050 (Ind. Ct. App. 2006) (citations

       omitted). “Finding of fact are clearly erroneous when they have no factual

       support in the record.” Nichols v. Minnick, 885 N.E.2d 1, 3 (Ind. 2008). And

       “[a] judgment is clearly erroneous if it applies the wrong legal standard to

       properly found facts.” Id. “In conducting our review, we will not reweigh the

       evidence and will consider only the evidence most favorable to the judgment.”

       Salser v. Salser, 75 N.E.3d 553, 559 (Ind. Ct. App. 2017).


[24]   Father specifically contends that the dissolution court erred when it determined

       that he is the CEO of Paharpur because “the trial court’s redetermination of

       [Father’s] job position is expressly contradicted by other record evidence[.]”

       Appellant’s Br. at 21. However, the evidence most favorable to the dissolution

       court’s findings supports its conclusion that Father is the CEO of Paharpur.

       Again, during the hearing on Father’ motion to modify child support, Mother

       presented as evidence Father’s LinkedIn profile from 2016, which identified

       Father as the CEO of Paharpur. Mother also admitted evidence that Father

       had presented at three conferences at which he identified himself as the CEO of

       Paharpur. And the dissolution court found that evidence to be credible. Based

       on that evidence, the dissolution court concluded that “Father has held himself

       out to be the CEO of Paharpur since this Court’s entry of the Decree of

       Dissolution and has accepted awards as the ‘CEO’ of Paharpur.” Appellant’s

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 19 of 23
       App. Vol. II at 117. Father’s contention on appeal that that evidence is

       contradicted by other evidence is simply a request for this Court to reweigh the

       evidence, which we cannot do. We therefore cannot say that the dissolution

       court clearly erred when it concluded that Father is the CEO of Paharpur.


[25]   Further, it is well settled that, when a trial court enters findings and

       conclusions, we “may affirm the judgment on any legal theory supported by the

       findings.” Mitchell v. Mitchell, 695 N.E.2d 920, 923 (Ind. 1998). Here, even if

       the findings did not support the dissolution court’s determination regarding

       Father’s job position, the dissolution court’s findings support its ultimate

       conclusion Father earns over $200,000 per year. Indeed, the dissolution court

       did not base its conclusion regarding Father’s income on his job position or his

       employer. Rather, the dissolution court based its ultimate conclusion regarding

       Father’s annual income on Father’s credit application. Specifically, the

       dissolution court found that “Father’s annual income for child support purposes

       is $200,004.00 as represented in his credit application to Don Ayres Honda.”

       Appellant’s App. Vol. II at 117.


[26]   Additionally, while the dissolution court did not find that Father is voluntarily

       underemployed or otherwise impute income to him, had the dissolution court

       credited Father’s testimony that he only earns $80,000 per year, the evidence

       and the findings would have supported a legal theory and conclusion that

       Father was voluntarily underemployed without just cause. See Mitchell, 695

       N.E.2d at 923. Indeed, the dissolution court made numerous findings that

       would support a legal conclusion that Father is underemployed and that his

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 20 of 23
       child support obligation should be calculated based on his potential income. 2

       Specifically, the dissolution court found Father’s testimony that he makes

       $80,000 per year to not be credible and that Father has previously

       “demonstrated the ability to earn $209,000 per year with Paharpur.”

       Appellant’s App. Vol. II at 116. And the dissolution court made several

       findings to indicate that Father has the potential to earn much more than

       $80,000 per year. Even though the dissolution court did not impute income to

       Father, the legal theory that Father is voluntarily underemployed without just

       cause was articulated in the dissolution court’s findings, and we are confident

       that such a theory and conclusion are consistent with the dissolution court’s

       findings and the inferences reasonably drawn therefrom. See Mitchell, 695

       N.E.2d at 923-24. Thus, we conclude that, while the dissolution court

       ultimately based its child support order on Father’s income as shown in the

       credit application, the findings also support the order based on Father’s imputed

       income, and we may also affirm the order on that legal theory. See id. at 923.


[27]   Still, Father further asserts that the dissolution court erred when it determined

       that his annual income is $200,004 based on the March 14, 2015, credit

       application. Specifically, Father contends that it was erroneous for the

       dissolution court to rely on the information contained in the credit application




       2
         While Father did not raise the issue of imputed income in his initial brief, Mother addressed the issue of
       imputed income in her Appellee’s Brief, and Father responded in his reply brief. Accordingly, “both parties
       expressed their view on the correct rule of law,” and “there is no surprise and no risk of [this Court]
       introducing an unvetted legal theory.” Id. at 924-25.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019                    Page 21 of 23
       because the credit application was not “credible evidence” and because the

       information in the application “was undoubtedly taken from a period of time

       when [Father] had been employed by Terex in 2008.” Appellant’s Br. at 24, 25.

       To support his contention, Father relies on his own testimony that he did not

       discuss his employment or income with the dealership when he leased the car in

       2015 but that the dealership already had his financial information in its records

       from when Father had previously purchased a vehicle.


[28]   But at the hearing on the motion to modify, Mother presented as evidence

       Father’s automobile credit application in which Father certified that his

       monthly income as of March 14, 2015, was $16,667 per month and represented

       that the information contained in the credit application was “true, correct[,] and

       complete.” Ex. Vol. IV at 138. Based on the credit application and the fact that

       “Father did not dispute that he signed the application for credit and made the

       aforementioned statements,” the dissolution court concluded that Father’s

       statements in the credit application were credible and that Father’s contrary

       testimony was not credible. Appellant’s App. Vol. II at 117. Father’s

       contentions on appeal are, again, simply a request that we reweigh the

       evidence, which we cannot do. Because there is evidence in the record, which

       Father submitted to a third party and which supports the dissolution court’s

       finding that Father earned $16,667 per month, we cannot say that the

       dissolution court clearly erred when it concluded that Father’s annual income is

       $200,004 per year.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019   Page 22 of 23
                                                      Conclusion

[29]   In sum, we hold that the doctrine of res judicata did not preclude the dissolution

       court from determining Father’s income and job position in 2017 because

       Mother presented new evidence to the dissolution court that the dissolution

       court did not and could not have considered when it entered the dissolution

       decree in 2014 and because the fact at issue—Father’s income in 2017—was not

       the same fact that was at issue when the court dissolved the marriage—Father’s

       income in 2014. We further hold that the dissolution court did not err when it

       determined that Father is the CEO of Paharpur and when it determined that

       Father earns $200,004 per year because the dissolution court’s findings are

       supported by evidence in the record.3 We therefore affirm the dissolution court.


[30]   Affirmed.


       Pyle, J., and Altice, J., concur.




       3
         In an abbreviated argument, Father also asserts that the dissolution court erred when it calculated his child
       support arrearage “[b]ecause the arrearage order is moored in the trial court’s erroneous re-adjudication of
       [Father’s] job position and annual [income].” Appellant’s Br. at 29. Because we hold that res judiciata did not
       prelude the dissolution court from determining Father’s income in 2017 and that the dissolution court did not
       err when it determined his income, we cannot say that the dissolution court erred when it calculated his child
       support arrearage.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-524 | April 1, 2019                     Page 23 of 23